Citation Nr: 0923159	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service November 1965 to May 1969, and 
from June 1970 to June 1986, including service in Vietnam.  
He died in October 2004.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, regional office 
(RO).  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War; therefore, exposure to Agent Orange is 
presumed.

2.  The Veteran died in October 2004, at the age of 58 years.

3.  According to the Certificate of Death, his immediate 
cause of death was sepsis due to urinary tract infection due 
to or a consequence of anaplastic astrocytoma (end stage).  
Other conditions which were noted as a significant conditions 
contributing to death were sleep apnea, morbid obesity, 
hypertension, emphysema, hyperlipidemia, pulmonary embolism.  

4.  At the time of the Veteran's death, service connection 
had been established for tinnitus, degenerative joint disease 
of the lumbar spine, hearing loss, and a rash.  

5.  The medical evidence of record reflects that the Veteran 
was diagnosed in 2003 with a brain tumor, ultimately 
characterized as anaplastic astrocytoma.


6.  The anaplastic astrocytoma is not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam.

7.  Service medical records do not show the presence of a 
malignancy during service, nor was a malignancy demonstrated 
within one year following separation from service.

8.  The disorder that resulted in the Veteran's death, 
anaplastic astrocytoma, had its onset long after service and 
is unrelated to the Veteran's military service or any 
incident thereof, including exposure to Agent Orange and/or 
asbestos.


CONCLUSIONS OF LAW

1.  The anaplastic astrocytoma cancer was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein, including as due to exposure to Agent 
Orange. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
1310, 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. 38 C.F.R. 
§ 3.312 (2007).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died of anaplastic astrocytoma in October 2004 at 
the age of 58.  The appellant contends, in essence, that the 
Veteran's cancer was caused by exposure to Agent Orange or 
asbestos in service.  After a review of the claims file, the 
Board finds that the claim must be denied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for certain cancers, such as Hodgkin's 
disease, and malignant tumors may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 U.S.C.A. § 
1116 (as amended).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the Veteran was exposed to Agent Orange during active 
service. 38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the Veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection. See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Service medical records fail to show complaints of, treatment 
for, or diagnosis of cancer or symptoms reasonably associated 
therewith.  The Board has noted that there is a Navy Asbestos 
Medical Surveillance Program form included in the service 
medical records which indicates exposure to asbestos during 
service, however, there is no indication that this resulted 
in disability.  

The report of a medical history given by the Veteran in 
February 1986 reflects that he denied having headaches or 
dizzy spells.  Medical examination conducted at that time 
resulted in normal clinical evaluation of all relevant bodily 
systems.  

The report of a VA disability evaluation examination 
conducted in September 1986 is also negative for any relevant 
abnormalities.  

A private treatment record dated in January 2003 reflects 
that the Veteran reported symptoms of numbness in his hands 
and headaches.  He was subsequently diagnosed in February 
2003 with an astrocytoma.  He died in October 2004 at the age 
of 58.  According to the Certificate of Death, his immediate 
cause of death was sepsis due to urinary tract infection due 
to or a consequence of anaplastic astrocytoma (end stage).  
Other conditions which were noted as a significant conditions 
contributing to death were sleep apnea, morbid obesity, 
hypertension, emphysema, hyperlipidemia, pulmonary embolism.  

At the time of his death, the Veteran was service-connected 
for tinnitus, degenerative joint disease of the lumbar spine, 
hearing loss, and a rash.  It has not been alleged, nor is 
there any evidence that any of those disabilities played a 
role in the death.  

In reviewing the foregoing evidence, the Board notes that the 
service medical records are negative for complaints of, 
treatment for, or diagnosis of cancer or symptoms reasonably 
associated therewith.  The Veteran was first diagnosed with 
cancer in 2003, ultimately diagnosed as an anaplastic 
astrocytoma.  Therefore, the evidence does not support a 
finding of cancer during military service.

Even presuming that the Veteran was exposed to Agent Orange 
during military service, the types of cancers associated with 
Agent Orange include Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas. The characterization of the Veteran's 
cancer identified as an astrocytoma in the medical evidence 
from during his lifetime are not included among those 
enumerated at 38 C.F.R. § 3.309 (e) for which service 
connection is presumed.

The Board has considered the question of whether the 
condition which caused the Veteran's cancer was directly 
incurred in or aggravated by military service (other than as 
secondary to Agent Orange exposure).  A review of the 
relevant clinical evidence of record, including the service 
medical records, does not contain any evidence which would 
lead to a conclusion that service connection for cancer on a 
direct basis is warranted.  In this regard, the service 
medical records do not contain findings indicative of cancer 
of any kind.

Further, there is no evidence of cancer for many years after 
service separation.  The absence of a diagnosis related to 
the cause of the Veteran's death (cancer) for many years 
after military discharge weighs against a finding of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  
Moreover, no physician has ever established a direct medical 
nexus between military service and cancer.  Therefore, the 
claim for service connection for the cause of death must be 
denied on a direct basis.

There is only one competent medical opinion regarding the 
cause of the Veteran's death, and it weighs against the 
claim.  A letter dated in January 2009 from a staff 
neurologist at a VA Medical Center contains the following 
comments:

I have carefully reviewed the medical records of this 
patient, and have reviewed the relevant epidemiologic 
data regarding gliomas in general and environmental 
exposures among Vietnam Veterans in particular.

The patient developed an anaplastic astrocytoma, 
considered a grade 3 (malignant) glioma in the World 
Health Organization classification.  Anaplastic 
astrocytoma occurs more often in males than females, and 
has a peak incidence during the 5th and 6th decade of 
life.  Numerous epidemiologic studies over the past 20 
years have failed to demonstrate any definite 
environmental cause for anaplastic astrocytoma or any 
other subtype of glioma, except for an association with 
exposure to ionizing radiation.  I am unaware of any 
study indicating a link between asbestos exposure and 
increased incidence of glioma.  

The Institute of Medicine's 2006 update "Veterans and 
Agent Orange" reviewed several published studies 
showing no increased risk of brain tumors among persons 
with non-military (mainly agricultural) exposure to 
herbicides or pesticides.  The IOM also reviewed two 
studies suggesting a higher than expected incidence of 
brain tumors in Vietnam Veterans, i.e., among Air Force 
Ranch Hands (Akhtar et al 2004) and in the Army Chemical 
Corps (Dalager et al 1997).  Given the preponderance of 
negative studies, the IOM concluded that at present 
there is "inadequate or insufficient" evidence to 
determine an association between brain tumors and Agent 
Orange or other herbicide exposure among Vietnam 
Veterans.

In summary, it is my opinion that the patient's 
anaplastic astrocytoma was not caused by his exposure to 
asbestos, nor to any exposure to Agent Orange or other 
herbicide(s) during his military service.  

In a separate memorandum another VA physician who is the 
acting chief of staff reported that he concurred with the 
findings in the VA medical opinion.

The Board finds that the preponderance of the evidence 
clearly weighs against the claim.  As explained above, the 
pivotal evidence in this case consists of medical opinion, 
and the opinion obtained in January 2009 which weighs against 
the claim clearly outweighs the other lay opinions which have 
been presented.  Therefore, there is no reasonable doubt to 
be resolved in favor of the appellant's claim.  The 
anaplastic astrocytoma cancer was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein, including as due to exposure to Agent 
Orange.  A disability incurred in or aggravated by active 
service neither caused nor contributed substantially or 
materially to the cause of the Veteran's death.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under the VCAA, when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  The appellant 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in November 2004.  The letter advised 
her that she must provide evidence that showed a reasonable 
probability that the condition that contributed to the 
Veteran's death was caused by injury of disease that began 
during service.  She was further advised in a separate 
enclosure that she should submit evidence that the Veteran 
died while on active duty or that he died from a service-
connected injury or disease.  

The VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give VA any evidence pertaining to her claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Furthermore, her contentions reflect an awareness of the 
particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a nonservice-connected condition, as 
required by the holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless. See, e.g., 38 C.F.R. § 
20.1102.

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim. See 38 
C.F.R. § 3.159.  In this case, the Veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained, including private treatment records.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision. The 
Board notes that opinions were obtained from a medical expert 
regarding the etiology of the Veteran's cancer.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


